727 S.E.2d 548 (2012)
STATE of North Carolina
v.
Thomas Joseph SHIELDS.
No. 293P12.
Supreme Court of North Carolina.
July 9, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Thomas Shields, for Shields, Thomas.

ORDER
Upon consideration of the application filed by Defendant on the 9th of July 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Franklin County:

*549 "Denied by order of the Court in conference, this the 9th of July 2012."